Mr. Justice Gest delivered the opinion of the court. This is an appeal from a judgment rendered by the Circuit Court of Piatt county in an action of assumpsit. Divers grounds are urged by appellant for reversal of the judgment;,, that the trial court erred in denying his challenge to the array of petit jurors; that improper evidence was admitted on behalf of appellees; that improper instructions were given, for plaintiffs and proper instructions offered by defendant were refused and that the verdict is against the evidence. None of these questions can be considered on this appeal. There is no certificate from the clerk of the Circuit Court that what appears to have been intended for a transcript of the record is a transcript of the record in this cause, or any cause in that court. Records must be authenticated (Revised Statutes, chapter 110, section 72), and, if not properly authenticated, appeals based thereon must be dismissed. Glos v. Randolph, 130 Ill. 246. We may properly add that we have read the evidence and fail to find that the defendant has any defense on the merits. He has the proceeds of the plaintiffs’ property which ex epuo et bono he ought to pay to them. Appeal dismissed.